DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements.  See MPEP § 2172.01.  The omitted elements are: that the porous material is an aerogel.  
In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Broad language in the disclosure (including the abstract) omitting an allegedly critical feature tends to rebut the argument of criticality … [and] features that are merely preferred are not critical." In re Goffe, 542 F.2d 564, 191 USPQ 429 (CCPA 1976) 
The specification would lead a person of ordinary skill in the art to believe this to be a critical feature of the invention.  For example, the instant application is titled “Highly Branched Non-Crosslinked Aerogel, Methods of Making, and Uses Thereof”.  The Abstract of the instant application recites “Aerogel compositions, methods for preparing the aerogel compositions, articles of manufacture that include or are made from the aerogel compositions are described and uses thereof.  The aerogels include a branched polyimide matrix with little to no crosslinked polymers”.  The Summary of the Invention section in the Specification further sets forth  “A discovery has been made that provides a polyimide aerogel with improved manufacturability and recyclability over conventional polyimide aerogels.  The discovery is premised on an aerogel made from a polyimide polymer having a high degrees of branching and low or no cross-linking” (see [0005] of the pre-grant publication of the instant specification).  The specification also never recites a “porous material” or any other species of porous material; the only porous material disclosed is an aerogel.  Thus, that the porous material is an aerogel appears to be a critical feature which is missing from all instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 16 of U.S. Patent No. 10,287,411.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of Instant Claims 1 – 19 are to be found in Claims 1 – 16 of U.S. Patent No. 10,287,411, as Instant Claims 1 – 19 fully encompass Claims 1 – 16 of U.S. Patent No. 10,287,411.  The difference between Instant Claims 1 – 19 and Claims 1 – 16 of U.S. Patent No. 10,287,411 lies in the fact that the patent claim sets forth the porous material is an aerogel material and is thus more specific.  Thus, the invention of Claims 1 – 16 of U.S. Patent No. 10,287,411 is in effect a "species" of the "generic" invention of Instant Claims 1 – 19.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Instant Claims 1 – 19 are anticipated by Claims 1 – 16 of U.S. Patent No. 10,287,411, they are not patentably distinct from Claims 1 – 16 of U.S. Patent No. 10,287,411.

Claims 1 – 5 and 19 - 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 10 of U.S. Patent No. 11,008,432.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of Instant Claims 1 – 5 and 19 – 24 are to be found in Claims 1 – 10 of U.S. Patent No. 11,008,432, as Instant Claims 1 – 5 and 19 – 24 fully encompass Claims 1 – 10 of U.S. Patent No. 11,008,432.  The difference between Instant Claims 1 – 5 and 19 – 24 and Claims 1 – 10 of U.S. Patent No. 11,008,432 lies in the fact that the patent claim sets forth the porous material is an aerogel material and is thus more specific.  Thus, the invention of Claims 1 – 10 of U.S. Patent No. 11,008,432 is in effect a "species" of the "generic" invention of Instant Claims 1 – 5 and 19 – 24.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Instant Claims 1 – 5 and 19 – 24 are anticipated by Claims 1 – 10 of U.S. Patent No. 11,008,432, they are not patentably distinct from Claims 1 – 10 of U.S. Patent No. 11,008,432.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1764